Citation Nr: 1403191	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include paranoid schizophrenia.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November to December 1985.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied entitlement to service connection for schizophrenia, a seizure disorder, and an upper spine disability.
	
The Veteran testified before the undersigned at a May 2011 hearing at the RO (Travel Board hearing). A transcript of the hearing has been associated with his claims folder.

In January 2012, January 2013, and August 2013, the Board remanded these matters for further development.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1.  The Veteran does not have a seizure disorder that began during or is etiologically related to service.

2.  The Veteran does not have a back disorder that began during or is etiologically related to service, or is caused by or aggravated by any service-connected disability.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in March 2008, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess. Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, while the Veterans Law Judge did not explicitly explain the elements necessary to substantiate his service connection claim, it was evident from the questions posed by the Veterans Law Judge and the Veteran's representative, along with the Veteran's testimony, that he understood what was needed for his claims.  In addition, the Veterans Law Judge inquired about outstanding medical evidence and dates of treatment and agreed to keep the record open for 30 days in order for the Veteran to submit additional evidence in support of his claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
This case was initially remanded in January 2012, in order to send the Veteran a letter and ask for release forms for any private neurologist who treated his seizures.  If service connection was granted for seizures, the Veteran was to be provided with a VA examination to determine if he had a disorder of the spine that was related to his seizure disorder.

The Veteran was sent a letter in February 2012, asking him to provide release forms for any treatment he had from private physicians.  In February 2012, the Veteran submitted his release form for three providers-The Harbor Behavioral Health Center, the Board of Certified Neurology, and The Gulf Coast Medical Center.  The AMC attempted to obtain these records, but to no avail.

In January 2013, the case was again remanded in order to obtain records from Bay Pines VA medical center, and to provide the Veteran with a letter asking him to complete release forms for specific private providers noted in the record to have provided care for the Veteran.  

In April 2013, the Bay Pines VA medical center responded that they did not have any records for the Veteran.  The AMC provided the Veteran with a letter, in January 2013 that provided him with a list of private providers for which the VA was seeking records, along with a number of release forms; however, this letter did not ask the Veteran to complete these forms and submit them to the VA.

The case was remanded again in August 2013, in order to provide the Veteran with a letter that clearly explained that he needed to complete the necessary release forms in order for the VA to obtain these records.  The Veteran did not respond to the August 2013 letter.  

Therefore, the Board finds that the RO/AMC has substantially complied with the Board's instruction in each of the remands.  

The Board notes that the Veteran was not afforded VA examinations for his seizure disorder and a spine disorder claimed to be secondary to his seizure disorder.  As there is no competent evidence that the Veteran's seizure disorder is related to service, VA examinations are not necessary for seizures or for the claimed secondary spine disorder.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998). More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 
38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection - seizure disorder

The Veteran noted that his seizures began many years after service, but he contended that he has reason to believe that they are military-related.  He reported he had been having seizures for four to five years.  See March 2008 claim, April 2008 statement.  At his hearing, he reported that his doctor did not know what caused his seizures.

Service treatment records do not reflect any treatment for, reports of or diagnosis of a seizure disorder.  

March 2008 records from the Anchor Medical Group reflect that the Veteran had a seizure disorder, and that he required medication.  

Records showing treatment in from Gulf Coast Medical Center show that the Veteran was receiving ongoing treatment for his seizure disorder.

The Board finds that the evidence of record is against granting entitlement to service connection for a seizure disorder.  While the record clearly reflects that the Veteran has a current seizure disorder, there is no evidence, aside from the Veteran's general statements, that is was caused by service.  The Veteran has clearly stated that the onset was many years after active duty, and has not provided any medical evidence that his seizures are related to service.  There is no evidence in the record that the Veteran has the requisite medical expertise to opine on the etiology of his seizure disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  None of his treating providers have linked the Veteran's seizure disorder to service.

As there is no competent medical evidence linking the Veteran's seizure disorder with his active duty service, there is no basis upon which to grant service connection.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection a seizure disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Service connection - back disorder

The Veteran has contended that he has a back disability that is related to his seizure disorder.  See Hearing Testimony, May 2011.  The Veteran has not contended that his back is related to or began during service, and service treatment records do not reflect any treatment for or complaints of a back disability.  The Veteran only contends that his back disorder is related to or part of his seizure disorder.

There is no medical evidence in the record that the Veteran has a back disorder that is related to service or to any service-connected disability.  

While a claim that a service connected disorder caused or aggravated a non-service-connected disorder could be a viable one, here, the Board has found that service connection is not warranted for the Veteran's seizure disorder. In the absence of service connection for his seizure disorder, service connection cannot be established for any disability on a secondary basis as a matter of law.  See 38 C.F.R. § 3.310(a) (providing for service connection for a disability only where such disability is proximately due to or the result of a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the claims for service connection for a back disorder as secondary to a seizure disorder, must be denied as a matter of law. 

The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a seizure disorder is denied.

Service connection for a back disorder is denied.


REMAND

In its January 2013 remand, the Board directed that the Veteran should be provided with a VA examination to determine whether he had a psychiatric disorder that began prior to service and was aggravated by or during his active duty, or whether he had a psychiatric disorder that was related directly to active duty.  The Veteran was provided with this examination in March 2013.  The examiner opined that the Veteran's schizophrenia, paranoid, type a clearly and mistakably did not pre-exist his military service.  In addressing the evidence of record that appears to show that the Veteran had a psychiatric disorder prior to service, the examiner found that there was no evidence that the Veteran's diagnosis was the same prior to service and that it was much more likely that his rather chaotic home life and frequently changing living situations contributed to his behavioral problems.  However, while the examiner listed the Veteran's records that were reviewed in the examination report, in providing his opinion and associated rationale, he did not specifically address the October 2003 report of treatment by The Harbor/Behavioral Health Institute, which reflected the Veteran's reports of the onset of "frank symptoms of psychiatric nature" that began when he was 16.  These pre-service symptoms included hearing voices, which was one of the symptoms when he was diagnosed with schizophrenia.  See treatment records from SunCoast Behavioral Healthcare, included in Veteran's SSA records.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that, to be considered probative evidence, a conclusion from a doctor or other medical professional must be enhanced by sufficient commentary so as to allow for weighing of that conclusion. Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that 'a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.'); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ('The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.').

The Board finds that, to obtain probative medical evidence for the issue on appeal, an addendum opinion is necessary in order for the examiner to address the Veteran's reports of auditory hallucinations prior to service.  


Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the March 2013 examination, in order for him to provide an addendum opinion as to whether the Veteran's current psychiatric was aggravated by military service.

The claims file should be made available to and be reviewed by the examiner.  Following review of the claims file, the examiner should provide an opinion as to the following:

(a) whether the Veteran's schizophrenia clearly and unmistakably preexisted his military service.  The examiner must discuss the October 2003 report of treatment by BayCare/The Harbor Behavioral Health, in which the examiner noted that the Veteran had an onset of "frank symptoms of psychiatric nature" that began when he was 16, which included auditory hallucinations.  This symptom was also present when the Veteran was hospitalized for schizophrenia at SunCoast Behavioral Health Care.  The examiner should provide a rationale as to any findings, and clearly discuss this report of auditory hallucinations prior to service and, if it is found that this symptom is not related to his current schizophrenia, to provide an explanation. 

If clear and unmistakable evidence exists, the examiner should explicitly note which evidence he/she relies on for that finding.  The examiner should then move to (b) of this inquiry.  If clear and unmistakable evidence cannot be shown that the Veteran's psychiatric disorder pre existed service, then the examiner should move to inquiry (c).

(b) whether the Veteran s psychiatric disorder clearly and unmistakably was not aggravated (e g made permanently worse beyond the no al progression of that disease) by the Veteran's military service.  The examiner should discuss the Veteran's lack of any noted psychiatric treatment in service, as well as the noted "no medical problems" notation in December 1985.  The examiner should also discuss the Veteran's lay testimony from his May 2011 hearing that he had psychiatric treatment in service (which is uncorroborated in the record). 

If the examiner fails to find clear and unmistakable evidence of either pre-existence (in (a)) or nonaggravation (in (b)), the examiner is instructed to find as conclusive fact that the Veteran was psychiatrically sound on entrance into service.   The examiner should then move to inquiry (c) below.

(c) whether the Veteran's psychiatric disorder more likely less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  The examiner should discuss the Veteran's noted lack of any psychiatric treatment in service, his lay testimony notwithstanding, as well as the Veteran's statements that his psychiatric symptomatology began during service and has been chronic and continuous since that time.  The examiner should also discuss the conflicting medical history provided by the Veteran throughout the 1990's with that which he is currently providing, including that his first hospitalization for psychiatric symptomatology was 2 years after discharge from service.
All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Following the above development, the originating agency should review the claims file and readjudicate the Veteran's claims of service connection for psychiatric, to include schizophrenia, seizure and upper spine disorders.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


